The first proposition insisted upon by appellant is that the evidence adduced upon the trial of this case is insufficient to sustain a conviction. To this we do not and cannot accord. This court is clearly of the opinion that a jury question was presented by the evidence in this case. It would serve no good purpose to recite this evidence in detail, and we refrain therefrom. As stated, in the opinion of this court, the numerous incriminating facts and circumstances disclosed by the evidence of several witnesses made the question of the guilt or innocence of the accused one for the jury to determine. The second proposition, to the effect that "the judgment of conviction is void, as there is nothing in the record to show how the circuit court acquired jurisdiction," is also untenable and cannot be sustained. The case of Ex parte State ex rel. Attorney General, in re McLosky v. State, 210 Ala. 458,98 So. 708, is conclusive of this proposition. Each insistence of appellant in this connection is decided adversely to his contention in said case. We find no error of a reversible nature upon the trial of this case. The judgment of conviction is therefore affirmed.
Affirmed.